EXECUTION VERSION

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into by and between NPC International, Inc. (the “Company”), NPC
Acquisition Holdings, LLC (“Holdings”) for the limited purposes of Sections 4.3,
10, 12, 15, 18 and 24 only, and James K. Schwartz (“Employee”), and is dated as
of December 29, 2008.

W I T N E S S E T H:

WHEREAS, Company recognizes Employee's substantial contribution to its growth
and success and desires to assure the continued employment of Employee, and
Employee desires to continue such employment, upon the terms set forth in this
Agreement; and

WHEREAS, Company, Holdings and Employee did enter into an original Employment
Agreement on May 3, 2006 (“Employment Agreement”); and

WHEREAS, the parties now wish to reflect certain amendments to the Employment
Agreement through memorialization of an Amended and Restated Employment
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which is hereby acknowledged, the parties agree as follows:

1.     Effective Date. Company hereby continues the employment of Employee and
Employee hereby continues employment with Company for the Term (as defined
below) in the position and with the duties and responsibilities set forth in
Section 3 below, and upon the other terms and subject to the conditions
hereinafter stated. The term “Effective Date” shall be January 1, 2009.

2.     Term. The initial term of this Agreement shall commence on the Effective
Date and shall continue until the earlier of (a) the third (3rd) anniversary of
the Effective Date, or (b) the earlier termination of Employee's employment
pursuant to Section 7 of this Agreement (the “Initial Term”). This Agreement
shall automatically be renewed for successive two (2) year periods commencing on
the expiration of the Initial Term and each second anniversary thereof
thereafter (the “Renewal Term”), unless either party provides the other with at
least ninety (90) days’ prior written notice of its intent not to so renew;
provided, however, that the party receiving such notice may waive the 90-day
notice requirement. The term “Term” shall mean the Initial Term together with
any Renewal Term(s). The term “Renewal Deadline” shall mean the last day on
which notice of non-renewal is permitted to be given under this Agreement but in
no event later than September 30 of the applicable year.

 

--------------------------------------------------------------------------------





 

3.

Position, Duties, Responsibilities and Services.

3.1       Position, Duties and Responsibilities. During the Term, Employee shall
serve as the Chairman of the Board, President, Chief Executive Officer and Chief
Operating Officer of Company, in which capacities Employee shall perform the
usual and customary duties, and have the usual and customary authority and
status, of those offices, which shall be those normally inherent in such
capacities in U.S. publicly-reporting corporations of similar size and
character. Employee shall also have such other managerial duties and
responsibilities with Company, its subsidiaries or divisions as may be assigned
by the Board of Directors of Company (the “Board”) to the extent consistent with
the immediately preceding sentence. Employee shall be subject to the supervision
and control of the Board.

3.2       Services to be Provided. During the Term, Employee shall (i) devote
substantially all his full working time, attention and energies to the affairs
of Company and its subsidiaries and divisions, (ii) use his best efforts to
promote its and their best interests, (iii) faithfully and diligently perform
his duties and responsibilities hereunder, and (iv) comply with and be bound by
Company's operational policies, procedures and practices as are from time to
time in effect during the Term. Employee acknowledges that his duties and
responsibilities will require substantially all his full-time business efforts
and agrees during his employment by Company that he will not engage in any other
business activity or have any business pursuits or interests, except activities
or pursuits which the Board has determined, in its reasonable judgment, after
notice by Employee, do not conflict with the business of Company and its
subsidiaries or interfere with the performance by Employee of his duties
hereunder; provided, however, that the Excepted Investments and Activities (as
defined in Section 9) and the expenditure by Employee of a reasonable amount of
time to monitor such investments and participate in such Activities shall be
deemed not to conflict with the business of Company and its subsidiaries or to
interfere with the performance by Employee of his duties hereunder. This
Agreement shall not be construed as preventing Employee from serving as an
outside director of any other company or from investing his assets in such form
or manner as will not require a material amount of his time, in each case
subject to the restrictions contained in Section 9 below; provided, however,
that the Excepted Investments and Activities (as defined in Section 9) and the
expenditure of a reasonable amount of time by Employee to monitor such
investment and participate in such Activities shall be deemed not to be
prohibited by this sentence.

3.3       Location of Services to be Provided. Employee's principal place of
business during the Term shall be within thirty-five (35) miles of Overland
Park, Kansas (the “Principal Place of Employment”).

 

4.

Compensation.

4.1       Base Salary. During the Initial Term, Employee shall be paid a base
salary (“Base Salary”) at an annual rate of Six Hundred Sixty-five Thousand
Dollars

 

2

 

--------------------------------------------------------------------------------



($665,000) per year, payable consistently with Company's current payroll
practices. The Base Salary shall be reviewed at least annually by the Board
during the Term for an increase based on merit and other relevant factors, and
may be increased but not decreased during the Term, other than pursuant to a
systematic reduction that is applicable to the entire executive management team.
Employee shall receive annual written notice of the Base Salary that will be
applicable for the immediately succeeding fiscal year at least thirty (30) days
in advance of the Renewal Deadline. Except where expressly provided otherwise,
each year referenced under Sections 4.1 and 4.2 hereof shall be interpreted to
be an annual fiscal year of Company. For purposes of this Agreement, “systematic
reduction” shall mean a reduction in salary for all employees within the
“management team,” as defined hereafter, that is the same reduction of salary on
a proportional basis for the members of the management team. In addition, for
purposes of this Agreement, “management team” shall be defined as those members
of management whose compensation is reviewed annually, following historical
practices, by the Compensation Committee of the Board of Directors.

 

4.2

Bonus Compensation.

 

(a)

Calculation of Bonus Compensation.

(1)       Employee's annual bonus compensation (“Bonus Compensation”) for each
year during the Term shall be a maximum of 75% of Base Salary, and shall be
payable as follows: (A) at achievement of 95% of the EBITDA target, an amount
equal to 25% of Base Salary; (B) at achievement of 100% of the EBITDA target, an
amount equal to 50% of Base Salary, and (C) at achievement of 105% or more of
the EBITDA target, an amount equal to 75% of Base Salary. For the avoidance of
doubt, no Bonus Compensation shall become payable if less than 95% of the EBITDA
target for any year during the Term is achieved.

(2)       If the EBITDA achieved for any year during the Term is greater than
100% of the EBITDA target for that year, the Bonus Compensation shall be equal
to 50% of Base Salary plus the Adjustment Amount (as defined below), up to a
maximum of 75% of Base Salary.

(3)       If the EBITDA achieved for any year during the Term is greater than
95%, but less than 100%, of the EBITDA target for that year, the Bonus
Compensation shall be 50% of Base Salary minus the Adjustment Amount.

(4)       The “Adjustment Amount” shall be equal to the product of (x) five, (y)
Base Salary and (z) the Achieved Ratio. The “Achieved Ratio” shall be a
fraction, the numerator of which is equal to the difference between (i) the
amount of achieved EBITDA for the relevant year, and (ii) the EBITDA target for
the relevant year, and the denominator of which shall be equal to the amount of
the EBITDA target for the relevant year. (To the extent the Achieved Ratio
results in a negative number, the

 

3

 

--------------------------------------------------------------------------------



negative shall be ignored, i.e., the Achieved Ratio shall be an absolute
amount.)

(5)       For purposes of calculating the foregoing, the EBITDA target and the
EBITDA achieved for any given year during the Term shall be rounded to the
nearest $0.25 million.

(6)       Bonus Determination. The EBITDA target for the relevant year that must
be achieved in order to earn the specified amount of Bonus Compensation shall be
based on the annual budget for such year and approved by the Board (and subject
to the review of and consent by Merrill Lynch Global Private Equity). The EBITDA
target for the relevant year that has been determined by the Board and consented
to by Merrill Lynch Global Private Equity shall be furnished to the Employee by
March 15 of such year, which target shall remain in effect for the remainder of
such year unless otherwise mutually agreed by Employee and the Company. For the
avoidance of doubt in determining Bonus Compensation for the relevant year,
Employee shall also be furnished, concurrently with the EBITDA target for such
year, a chart like that included in the briefing materials for the Board meeting
at which the revised EBITDA target for 2008 and this letter agreement were
approved, which chart shows, in 0.25% increments, the percentage of Base Salary
earned as Bonus Compensation based on the percentage of the EBITDA target for
the relevant year that is achieved in such year.

(b)       Board Discretion. In addition to the Bonus Compensation determined
pursuant to Section 4.2(a), based on the extent to which the EBITDA target has
been achieved, the Board, in its sole and exclusive discretion, may award the
Employee additional bonus compensation in recognition of outstanding
performance.

(c)       Timing of Payment. The Company shall pay the Bonus Compensation and
any payment to be made pursuant to Section 4.2(b) to Employee within thirty (30)
days of the completion by the Company's certified public accountants of their
audit of the Company's financial statements for the applicable fiscal year or,
if the employment of Employee shall have been terminated for any reason prior to
such date, in accordance with Section 7 below; but in no event later than March
15 of the calendar year following the completion of the fiscal year in which the
services in respect of such Bonus Compensation were rendered.

4.3       Long-Term Incentive and Equity Based Awards. As of the original
effective date of the Employment Agreement, Holdings granted Employee nine
hundred seventy-five thousand (975,000) non-time vesting Series A Options to
purchase an equivalent number of common units in Holdings, one million
sixty-four thousand (1,064,000) time vesting Series A Options to purchase an
equivalent number of common units in Holdings, and two million six hundred
fifty-nine thousand (2,659,000) Series B

 

4

 

--------------------------------------------------------------------------------



Options to purchase an equivalent number of common units in Holdings, which
options have terms substantially similar to those set forth in the Holdings
Management Investment and Option Plan, attached hereto as Exhibit A.

4.4       Management Interests. In accordance with the provisions of
Section 6.11 of the Stock Purchase Agreement, by and among Company, Holdings,
and the stockholders of NPC International, Inc. dated as of March 3, 2006 (the
“Stock Purchase Agreement”), pursuant to his rollover contribution Employee
received membership interests with value of $1,950,000 (the “Management
Interests”). Such interests and the interests underlying the options are subject
to the terms of the Amended and Restated Limited Liability Company Agreement of
Company, as the same may be amended from time to time in accordance with its
terms; provided, however, that no such amendment shall be made to the LLC
Agreement that will have a disproportionate impact on the management
interestholders.

 

5.

Employee Benefits.

5.1       Benefit Plans. During the Term, Employee shall be entitled to
participate in and receive benefits generally made available from time to time
to senior executive officers of Company under all benefit programs, arrangements
or perquisites of Company, including the benefit plans referenced in
Section 7.02(b) of the Stock Purchase Agreement; provided, however, that it is
agreed that Employee shall not participate in the NPC International, Inc.
Non-Qualified Executive Deferred Compensation Plan. Notwithstanding the
immediately preceding sentence, (a) Employee shall continue to receive,
throughout the Term, short- and long-term disability insurance as in effect for
Employee immediately prior to the Effective Date, and (b) Employee shall be
entitled to receive perquisites that are no less favorable than those described
in Exhibit B attached hereto throughout the Term. In addition, Company agrees to
use its commercially reasonable best efforts to obtain, at Company’s cost,
additional long-term disability coverage applicable to Employee from the
ninetieth (90th) day of disability thereafter and until the earlier to occur of
(a) termination of the disability, or (b) age sixty-five (65), in an amount of
up to Three Hundred Sixty Thousand Dollars ($360,000) per year when aggregated
with the benefits already provided to Employee under Company’s existing
long-term disability insurance as presently in effect. In addition, Company
shall pay or reimburse (as the case may be) the premiums for, life insurance in
the amount of Two Million Dollars ($2,000,000), payable to Employee and
Employee’s heirs upon death.

5.2       Vacation. During the Term, Employee shall be entitled to receive
vacation, pay for accrued vacation not taken, and carryover to subsequent years
of vacation not taken, in each case, in accordance with Company policy in effect
immediately prior to the Effective Date, but in no event less than four (4)
weeks vacation with pay in any one (1) calendar year (pro-rated as necessary for
partial calendar years during the Term). Such vacation may be taken, in
Employee's discretion, at such time or times as are not inconsistent with the
reasonable business needs of Company.

 

5

 

--------------------------------------------------------------------------------



5.3       Car Allowance. Company shall provide a car allowance to Employee in
the amount of Four Thousand Six Hundred Two Dollars ($4,602) for each year of
the Term.

6.         Expenses. During the Term, Company shall reimburse Employee upon
presentation of appropriate vouchers or receipts and in accordance with
Company's expense reimbursement policies for senior executive officers, for all
reasonable travel and entertainment expenses incurred by Employee in connection
with the performance of his duties under this Agreement.

 

7.

Consequences of Termination of Employment.

7.1       Death. In the event of the death of Employee during the Term,
Employee's employment hereunder shall be terminated as of the date of his death
and Employee's designated beneficiary, or, in the absence of such designation,
the estate or other legal representative of Employee (collectively, the
“Estate”) shall be paid (a) Employee's unpaid Base Salary through the month in
which the death occurs, (b) any unpaid Bonus Compensation for any fiscal year
which has ended as of the date of death, (c) the Pro Rata Bonus amount for the
fiscal year in which the date of death occurs, and (d) any accrued vacation pay
for vacation that has not yet been taken as of the date of death. The term “Pro
Rata Bonus Amount” means the actual Bonus Compensation for the year in which
Employee's employment terminates based on the actual performance for such year
and determined at the time that such bonuses would otherwise be paid, times a
fraction, (i) the numerator of which is the number of days in such year through
and including the date in which Employee's employment terminates, and (ii) the
denominator of which is 365. The Estate shall be entitled to all other death
benefits in accordance with the terms of Company's benefit plans.

7.2       Permanent Disability. In the event Employee become subject to a
Permanent Disability, as determined in good faith by the Compensation Committee
of the Board, Company shall have the right to terminate his employment by giving
Employee thirty (30) days' prior written notice. If Employee's employment
hereunder is so terminated, Employee shall be paid, in addition to payments
under any disability insurance policy in effect, (a) Employee's unpaid Base
Salary through the month in which such termination occurs, (b) Bonus
Compensation on the same basis as is set forth in Section 7.1 above, and (c) any
accrued vacation pay for vacation that has not yet been taken as of the date on
which termination of employment becomes effective. The term “Permanent
Disability” means the existence of an illness or incapacity (either physical or
mental) which, in the reasonable opinion of a Qualified Physician, is likely to
be of such character or severity that Employee would be unable to resume
devoting substantially his full normal working time as required herein to his
employment hereunder for a period of at least six (6) consecutive months. The
term “Qualified Physician” means an impartial physician competent to diagnose
and treat the illness or condition which Employee is believed to be suffering,
selected by Company and reasonably acceptable to Employee (or if Employee is
then incapable of acting for himself, Employee's personal representative), who
shall have personally examined Employee and shall have personally reviewed
Employee's relevant medical records; provided Company shall bear the costs of

 

6

 

--------------------------------------------------------------------------------



such Qualified Physician's services and Employee agrees to submit to an
examination by such Qualified Physician and to the disclosure of Employee's
relevant medical records to such Qualified Physician.

7.3       Termination of Employment of Employee by Company for Cause. Company
may terminate Employee's employment for Cause (as defined below) upon receipt by
Employee of written notice specifying the date on which such termination shall
become effective and notifying Employee of the grounds constituting Cause
(“Notice of Termination for Cause”); provided, however, that Cause shall not
exist unless and until Company has delivered to Employee a copy of a resolution
that the Board adopts at a meeting of the Board finding that in the good faith
opinion of the Board, Employee was guilty of the conduct constituting Cause. In
the event Employee is terminated for Cause, Employee shall be paid (a) his
unpaid Base Salary through the date of termination, (b) any unpaid Bonus
Compensation for any fiscal year that has ended prior to the year in which such
termination occurs, (c) any accrued vacation pay for vacation that has not yet
been taken as of the date on which termination of employment becomes effective,
and (d) any other benefits to which he is entitled by any other benefit plan and
by applicable law. The term “Cause” as used herein, shall mean (i) Employee's
misappropriation of funds, embezzlement or fraud in the performance of his
duties hereunder, (ii) the continued failure or refusal of Employee (following
written notice thereof) to carry out in any material respect any reasonable
request of the Board for the provision of services hereunder, (iii) the material
breach of any material provision of this Agreement or of any Company policy
regarding acts of moral turpitude, dishonesty, theft or unethical business
conduct, or (iv) the entering of a plea of guilty or nolo contendere to, or the
conviction of Employee of, a felony.

 

7.4

Termination of Employment Other than for Cause, Death or Disability.

(a)       Termination. This Agreement may be terminated (i) by Company (for
reasons in addition to termination pursuant to Sections 7.1, 7.2 or 7.3 above)
at any time and for any reason, (ii) by Employee at any time for Good Reason (as
defined below) and for any other reason, or (iii) upon the expiration of the
Term, provided that any termination of Employee's employment, other than by
reason of death or Cause, must be preceded by a Notice of Termination given at
least thirty (30) calendar days in advance of the effective date of termination
and which shall specify the effective date of termination, the specific
termination provision in this Agreement relied upon as the basis for termination
and describing in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee's employment.

 

(b)

Severance Payments.

(1)       If this Agreement is terminated by Company, other than as a result of
death or disability of Employee or for Cause (“Termination Without Cause”), or
Employee terminates this Agreement for Good Reason, Company shall pay Employee a
severance payment in an amount equal to the sum of the Accrued Obligations (as
defined below), plus the

 

7

 

--------------------------------------------------------------------------------



product of the sum of the lump sum Employee's Base Salary and the Bonus
Compensation earned by Employee in respect of the last year immediately
preceding the year of termination, multiplied by two (2). Such severance and
non-competition payment shall be payable in twenty-four (24) equal monthly
installments commencing as of the first payroll date in the month following the
month in which the termination occurs.

The term “Accrued Obligations” means the sum of (i) Base Salary that is accrued
but unpaid as of the date on which the termination of employment becomes
effective; (ii) any unpaid Bonus Compensation for any fiscal year which has
ended prior to the year in which the date of such termination occurs, (iii) any
accrued vacation pay for vacation that has not yet been taken as of the date on
which the termination of employment becomes effective, (iv) any other amounts
due Employee under any benefit plan or in accordance with applicable law as of
the date on which the termination of employment becomes effective, and (v) the
Pro Rata Bonus Amount for the fiscal year in which the date of termination
occurs.

The term “Good Reason” means the occurrence, without Employee's prior written
consent, of any one or more of the following:

(i)        The assignment to Employee of duties inconsistent with those set
forth in Section 3.1 (it being acknowledged by Employee, however, that the
hiring of a Chief Operating Officer by Company should not give rise to Good
Reason hereunder);

(ii)       The relocation of the principal place of employment to a location
more than 35 miles from the current Principal Place of Employment;

(iii)      A reduction of twenty percent (20%) or more in Employee's annual
bonus opportunity, other than pursuant to a systematic reduction that is
applicable to the entire executive management team; and

(iv)      Company's material breach of any material provision of this Agreement;

(v)       Any reduction whatsoever in Employee’s Base Salary, other than
pursuant to a systematic reduction that is applicable to the entire executive
management team; or

(vi)      A requirement that Employee report to a Company officer or employee
instead of reporting directly to the Board;

provided, that Company shall have thirty (30) days from the date on which
Company receives Employee’s notice of termination for Good Reason to remedy any
occurrence constituting Good Reason and Employee

 

8

 

--------------------------------------------------------------------------------



immediately, after Company’s failure to remedy such occurrence, terminates
employment.

(2)       If Employee terminates his employment voluntarily prior to the
expiration of the Term, Employee shall be paid (a) his unpaid Base Salary,
through the end of the month in which the voluntary termination occurs, (b) any
unpaid Bonus Compensation for any fiscal year which has ended prior to the year
in which the date of such termination occurs, and (c) any other benefits to
which he is entitled under this Agreement and by applicable law.

(3)       For purposes of this Section 7.4(b), “terminates employment” shall
mean Company and Employee anticipate that no further services will be performed
after a certain date, or that the level of bona fide services Employee would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or as an
independent contractor) over the immediately preceding a thirty-six (36) month
period.

 

8.

Confidential Information.

8.1       Employee agrees not to use, disclose or make accessible to any other
person, firm, partnership, corporation or any other entity any Confidential
Information (as defined below) pertaining to the business of Company at any time
during the Term or thereafter, except (i) while employed by Company, in the
business of and for the benefit of Company, or (ii) when required to do so by a
court of competent jurisdiction, by any governmental agency having supervisory
authority over the business of Company, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Company to divulge, disclose or make accessible such information. For purposes
of this Agreement, “Confidential Information” shall mean non-public information
concerning Company's financial data, statistical data, strategic business plans,
product development (or other proprietary product data), customer and supplier
lists, customer and supplier information, information relating to governmental
relations, discoveries, practices, processes, methods, trade secrets, marketing
plans and other non-public, proprietary and confidential information of Company
that, in any case, is not otherwise generally available to the public and has
not been disclosed by Company to others not subject to confidentiality
agreements. In the event Employee's employment is terminated hereunder for any
reason, he immediately shall return to Company all Confidential Information in
his possession.

8.2       Employee and Company agree that the covenant regarding Confidential
Information contained in this Section 8 is a reasonable covenant under the
circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction, such covenant is not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of this covenant as to the court shall appear not
reasonable and to enforce the remainder of the covenant as so amended.

 

9

 

--------------------------------------------------------------------------------



Employee agrees that any breach of the covenant contained in this Section 8
would irreparably injure Company. Accordingly, Employee agrees that Company, in
addition to pursuing any other remedies it may have in law or in equity, may
obtain an injunction against Employee from any court having jurisdiction over
the matter, restraining any further violation of this Section 8.

 

9.

Non-Competition; Non-Solicitation.

9.1       Employee agrees that, during the two (2) years following only his
termination of employment for any reason (the “Non-Competition Period”), without
the prior written consent of Company: (i) he shall not, in any capacity
whatsoever, either directly or indirectly, individually or as a member of any
business organization, (a) engage in the production or sale at retail of any
pizza, or pasta, or any Italian food item similar to any Italian food item now
or in the future approved by PHI (as defined in the Stock Purchase Agreement) or
its Affiliates for use in the Pizza Hut System (as defined in the Stock Purchase
Agreement) in the states within the United States in which Company has
then-existing locations (the “Territory”), or (b) have any employment or own an
interest, manage, operate, join, control, lend money to or render financial or
other assistance to or participate in or be connected with, as an officer,
employee, partner, stockholder, consultant or otherwise, any person engaged in
the production or sale of such products in the Territory, provided, however,
that, for the purposes of this Section 9.1, ownership of securities having no
more than one percent of the voting power of any competitor which is listed on
any national securities exchange shall not be deemed to be in violation of this
Section 9.1 as long as the Person owning such securities has no other connection
or relationship with such competitor; (ii) he shall not, on behalf of any
competing entity, directly or indirectly, interfere with relationships with any
suppliers or customers of Company; and (iii) he shall not perform services of
any kind in any capacity for PHI; provided, however, that Employee shall be
permitted to make and retain the investments described in Exhibit C attached
hereto to the extent provided therein and to engage in the monitoring and other
activities described in such Exhibit (collectively, “Excepted Investments and
Activities”).

9.2       During the Non-Competition Period, Employee agrees that, without the
prior written consent of Company (and other than on behalf of Company), Employee
shall not, on his own behalf or on behalf of any person or entity, directly or
indirectly (a) hire or solicit the employment of any employee who has been
employed by Company at any time during the six (6) month period immediately
preceding the date of such hire or solicitation, or (b) solicit the suppliers or
customers of Company, or discourage such clients or customers from doing
business with Company.

9.3       Employee and Company agree that the covenants of non-competition and
non-solicitation contained in this Section 9 are reasonable covenants under the
circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended.
Employee agrees that any breach of the covenants

 

10

 

--------------------------------------------------------------------------------



contained in this Section 9 would irreparably injure Company. Accordingly,
Employee agrees that Company, in addition to pursuing any other remedies it may
have in law or in equity, may obtain an injunction against Employee from any
court having jurisdiction over the matter, restraining any further violation of
this Section 9.

10.       Indemnification; Legal Fees. Company shall indemnify Employee to the
fullest extent permitted by the laws of Company's state of incorporation in
effect at that time. If Employee provides services on behalf of Holdings,
Holdings shall indemnify Employee to the fullest extent permitted under Delaware
law in effect at the time. Employee shall also be entitled to such limitations
on liability as are provided in the certificate of incorporation of Company as
in effect on the date of this Agreement. Additionally, Employee will be entitled
to any insurance policies Company may elect to maintain generally for the
benefit of its officers and directors against all damages, liabilities, costs,
charges and expenses incurred in connection with any action, suit or proceeding
to which he may be made a party by reason of being a director or officer of
Company or providing services on behalf of Holdings (“D&O Policy”); provided,
however, that the scope and amount of insurance coverage under the D&O Policy
shall be either the same as or no less favorable than the directors and officers
liability insurance provided for the directors and officers of Holdings. To the
extent permissible without penalty under the Sarbanes-Oxley Act of 2002 and any
other applicable law, Company agrees to advance to Employee any expenses
(including attorneys' fees) incurred by Employee in defending any civil,
criminal, administrative or investigative action, suit or proceeding, to the
extent related to Employee's position with Company (as described in Section 3)
or providing services on behalf of Holdings, prior to the final disposition of
such action, suit or proceeding; provided, that Employee must agree in writing
to repay such advanced amounts if it is ultimately determined that Employee was
found guilty of a criminal act, the defense of which with respect to which the
advancement was made, or not entitled to indemnification from Company with
respect to such action, suit or proceeding under applicable law.

11.       Withholding: No Mitigation. Company's obligations to pay Employee the
compensation and make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstance, including any set
off, counterclaim, recoupment, defense or other right that Company may have
against Employee or anyone else, except that Company may cease making any future
severance and non-competition payments under Section 7 in the event that
Employee violates any of the restrictive covenants of Section 9. Company shall
have the right to withhold all applicable federal, state or local taxes on any
amount paid or payable under this Agreement. Each and every payment that Company
makes under this Agreement shall be final, and Company will not seek to recover
all or any part of any payment from Employee or from whosoever may be entitled
to the payment, for any reason whatsoever; provided, however, that the foregoing
shall not be construed to limit Company's rights or remedies under law or
contract, or in equity. Employee shall not be obligated to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and except as otherwise provided herein, the obtaining of any
such other employment shall in no event affect Company's obligations to make the
payments that this Agreement requires.

12.       Mutual Nondisparagement. Employee agrees to refrain from making any
statements about Holdings, Company or their respective officers or directors
that would

 

11

 

--------------------------------------------------------------------------------



disparage, or reflect unfavorably upon the image or reputation of Holdings,
Company or any such officer or director. Holdings and Company agree to refrain
from making any statements about Employee that would disparage, or reflect
unfavorably upon the image or reputation of Employee.

13.       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered personally or sent
by facsimile transmission or overnight courier. Any such notice shall be deemed
given when so delivered personally or sent by facsimile transmission (provided
that a confirmation copy is sent by overnight courier) or one (1) day after
deposit with an overnight courier, as follows:

To Company:

NPC International, Inc.

7300 West 129th Street

Overland Park, Kansas 66213

With a copy to:

Merrill Lynch Global Private Equity

4 World Financial Center FL 23

New York, New York 10080

Facsimile: (212) 449-3576

Attention: Robert F. End and Cassey Plantada;

 

and to

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Facsimile: (212) 848-7179

Attention: John A. Marzulli Jr., Esq. and Christa A. D'Alimonte, Esq.

To Employee:

At the last address on file with Company counsel

14.       Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the matters contemplated herein and
supersedes all prior agreements or understandings among the parties related to
such matters.

15.       Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of Holdings, Company and their
respective successors and assigns and upon Employee. “Successors and assigns”
shall mean, in the case of Holdings and Company, any successor pursuant to a
merger, consolidation, or sale, or other transfer of all or substantially all of
the assets or interests of Holdings or Company, as applicable.

 

12

 

--------------------------------------------------------------------------------



16.       No Assignment. Except as contemplated by Section 15 above, this
Agreement shall not be assignable or otherwise transferable by either party.

17.       Amendment or Modification; Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is authorized by the
Compensation Committee of the Board and is agreed to in writing, signed by
Employee and by a duly authorized officer of Company, and shall not be binding
on Holdings without its written consent. Except as otherwise specifically
provided in this Agreement, no waiver by any party hereto of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar provision or condition at the same or at any prior or subsequent
time.

18.       Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement, Employee's employment or termination of
employment by Company or Employee's rights, compensation or benefits under this
Agreement or any benefit plan (a “Dispute”) shall be settled in accordance with
the procedures described in this Section 18.

18.1     First, the parties shall attempt in good faith to resolve any Dispute
promptly by negotiations between Employee and executives or directors of Company
or Holdings, as the case may be, who have authority to settle the Dispute (the
“Company Representatives”). Either party may give the other disputing party
written notice of any Dispute not resolved in the normal course of business.
Within five (5) days after the effective date of that notice, Employee and
Company Representative shall agree upon a mutually acceptable time and place to
meet and shall meet at that time and place, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the Dispute. The first of those meetings shall take place within thirty
(30) days of the effective date of the disputing party's notice. If the Dispute
has not been resolved within sixty (60) days of the disputing party's notice, or
if the parties fail to agree on a time and place for an initial meeting within
five (5) days of that notice, either party may initiate mediation and
arbitration of the Dispute as provided hereinafter. If a negotiator intends to
be accompanied at a meeting by an attorney, the other negotiators shall be given
at least three (3) business days' notice of that intention and may also be
accompanied by an attorney. All negotiations pursuant to this Section 18 shall
be treated as compromise and settlement negotiations for the purposes of
applicable rules of evidence and procedure.

18.2     Second, if the Dispute is not resolved through negotiation as provided
in Section 18.1, either disputing party may require the other to submit to
non-binding mediation with the assistance of a neutral, unaffiliated mediator.
If the parties encounter difficulty in agreeing upon a neutral, they shall seek
the assistance of JAMS in the selection process.

18.3     Any Dispute that has not been resolved by the non-binding procedures
provided in Sections 18.1 and 18.2 within ninety (90) days of the initiation of
the first of the procedures shall be finally settled by arbitration conducted
expeditiously in accordance with the commercial arbitration rules of JAMS or of
such similar organization as the parties may mutually agree; provided, that if
one party has requested the other to

 

13

 

--------------------------------------------------------------------------------



participate in a non-binding procedure and the other has failed to participate
within thirty (30) days of the written request, the requesting party may
initiate arbitration before the expiration of the period. The arbitration shall
be conducted by three independent and impartial arbitrators. Employee shall
appoint one arbitrator, Company shall appoint a second arbitrator, and the first
two arbitrators selected shall appoint a third arbitrator. The arbitration shall
be held in Overland Park, Kansas. Judgment may be entered on the arbitrator's
award in any court having jurisdiction. The arbitrators shall award the
prevailing party in the arbitration its costs and expenses, including reasonable
attorney's fees, incurred in connection with the Dispute.

18.4     Notwithstanding the dispute resolution provisions of this Section 18,
either party may bring an action in a court of competent jurisdiction in an
effort to enforce the provisions of this Section 18.

19.       Fees and Expenses. If either party institutes any action or
proceedings to enforce any rights the party has under this Agreement, or for
damages by reason of any alleged breach of any provision of this Agreement, or
for a declaration of each party's rights or obligations hereunder or to set
aside any provision hereof, or for any other judicial remedy, the prevailing
party shall be entitled to reimbursement from the other party for its costs and
expenses incurred thereby, including, but not limited to, reasonable attorneys'
fees and disbursements.

20.       Governing Law. The validity, interpretation, construction, performance
and enforcement of this Agreement shall be governed by the internal laws of the
State of Kansas.

21.       Titles. Titles to the Sections in this Agreement are intended solely
for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.

22.       Counterparts. This Agreement may be executed in one or more
counterparts, which together shall constitute one agreement. It shall not be
necessary for each party to sign each counterpart so long as each party has
signed at least one counterpart.

23.       Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms and
provisions of this Agreement in any other jurisdiction.

24.       Management Option Plan and Option Agreement. Holdings and Employee
acknowledge that Employee has been granted options to purchase Units pursuant to
the NPC Acquisition Holdings, LLC Management Option Plan (“Option Plan”) and has
entered into an Option Agreement (“Option Agreement”) in connection therewith.
Contained within Section 2(18) is a definition of “Good Reason,” which affects,
pursuant to the Option Plan and Option Agreement, the Purchase Price that
Employee is to be paid for the Units covered by the option pursuant to Section 9
of the Option Plan. In connection therewith, with respect to Employee only,
Holdings and Employee agree that the definition of Good Reason applicable to

 

14

 

--------------------------------------------------------------------------------



Employee pursuant to the Option Plan and the Option Agreement shall be changed
to the same definition of Good Reason contained within Section 7.4(b) of this
Agreement.

25.       Section 409A. If any provision of this Agreement would, in the
reasonable, good faith judgment of Company, result or likely result in the
imposition on Employee or any other person of any adverse consequences under
Section 409A of the Internal Revenue Code, Company may reform this Agreement, or
any provision thereof, without Employee’s consent, in the manner that Company
reasonably and in good faith determines to be necessary or advisable to avoid
the imposition of such penalty tax; provided, however, that any such reformation
shall, to the maximum extent Company reasonably and in good faith determines to
be possible, retain the economic and tax benefits to Employee hereunder, while
not materially increasing the cost to Company of providing such benefits to
Employee.

 

15

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the day and year first set forth above.

 

 

 

NPC INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Troy D. Cook 

 

 

Name: Troy D. Cook

 

 

Title: Executive Vice President-Finance

 

 

 

 

NPC ACQUISITION HOLDINGS, LLC

(for the limited purposes of Sections 4.3, 10, 12, 15, 18 and 24 only)

 

 

 

 

 

 

 

By:

/s/ Robert End 

 

 

Name: Robert End

 

 

Title: Chairman

 

 

 

 

 

 

 

/s/ James K. Schwartz 

 

James K. Schwartz

 

 

 

 

16

 

--------------------------------------------------------------------------------



EXHIBIT A

NPC ACQUISITION HOLDINGS, LLC

MANAGEMENT OPTION PLAN

 

SECTION 1. Purpose. The NPC Acquisition Holdings, LLC Management Option Plan is
intended to provide a means whereby NPC Acquisition Holdings, LLC, a Delaware
limited liability company (the “Company”), may, through the issuance of matching
options on purchased Common Units and the grant of options (each, an “Option”)
with respect to Common Units to Participants, attract and retain such
Participants and motivate them to exercise their best efforts on behalf of
Company and its Affiliates. The Plan is intended to allow Participants to
participate in equity value creation and to align the incentives between
Participants and Company.

SECTION 2. Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:

(1)       Affiliate. With respect to any person or entity, any other person or
entity that directly or indirectly controls, is controlled by or is under common
control with, such first person or entity. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that person or entity,
whether through the ownership of voting securities, by contract or otherwise.

(2)       Board. The Managing Member of Company, or its designees.

(3)       Beneficiary. The individual identified in writing by the Participant
to receive benefits hereunder in the event of the Participant's death. A
Participant may at any time change his beneficiary designation without notice
to, or consent of, any previously designated Beneficiary, by giving prior
written notice to Company, such notice to be effective on the date it is
received by Company. In the event a Participant has not designated a Beneficiary
at the time of his death, his estate shall be deemed his Beneficiary.

(4)       Cause. Means: (i) Participant's misappropriation of funds,
embezzlement or fraud in the performance of his duties, (ii) the continued
failure or refusal of Participant (following written notice thereof) to carry
out in any material respect any reasonable request of the Board for the
provision of services, (iii) the material breach of any material provision of
any employment agreement or of any NPC International policy regarding acts of
moral turpitude, dishonesty, theft or unethical business conduct, or (iv) the
entering of a plea of guilty or nolo contendere to, or the conviction of
Participant of, a felony.

(5)       Code. The U.S. Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

 

A-1

 

--------------------------------------------------------------------------------



 

(6)

Committee. The Compensation Committee of the Board, or if none, the Board.

(7)       Common Units. Have the meaning ascribed to such term in the LLC
Agreement, or any other securities into which such interests shall thereafter be
changed by reason of a recapitalization, merger, consolidation, equity split,
combination, exchange of interests or the like.

(8)       Change in Control. The first of any of the following events to occur
after the Effective Date:

(i)        any independent third party (which shall exclude any Affiliates of
Company) (x) by merger or otherwise is or becomes the direct beneficial owner of
more than 50% of the combined voting power of the then-outstanding securities of
Company, NPC International or any other entity all or substantially all of whose
assets consist of all the outstanding equity interests of Company or NPC
International, or (y) has the right to appoint a majority of the members of the
Board, in each case other than by a merger or other transaction in which the
unitholders of Company immediately prior to the merger own a majority of the
equity interests of the surviving entity or its parent; or

(ii)       Company or NPC International adopts a plan of complete liquidation
(other than a liquidation into any Company Affiliate) of Company or NPC
International or consummates the sale or disposition by Company or NPC
International of all or substantially all of Company's assets to an independent
third party.

(9)       Disability. The existence of an illness or incapacity (either physical
or mental) which, in the reasonable opinion of a Qualified Physician, is likely
to be of such character or severity that the Participant would be unable to
resume devoting substantially his full normal working time to his employment for
a period of at least six (6) consecutive months.

(10)     Effective Date. Means the Closing Date as defined in the Stock Purchase
Agreement.

(11)     Eligible Employees. The individuals selected by unanimous approval of
the Committee in its sole discretion.

(12)     Equity Securities. Has the meaning ascribed to such term in Rule 405
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
as in effect on the date hereof, and in any event includes any common stock, any
limited partnership interest, any limited liability company interest and any
other interest or security having the attendant right to vote for directors or
similar representatives.

(13)     Executive Management. Means any of the following officers of the NPC
International: the chief executive officer, the chief operating officer, the
chief financial officer, the vice president of human resources, and the vice
president of marketing.

 

 

A-2

 

--------------------------------------------------------------------------------



(14)     Fair Value Price. The price per Common Unit as of the date of
determination, determined by the Committee pursuant to a formula based upon NPC
International's consolidated earnings from continuing operations before
interest, taxes and depreciation or amortization for the four full fiscal
quarters ending immediately preceding the date of determination multiplied by
6.0, less funded net debt, plus proceeds from the exercise of options, divided
by the Fully Diluted Outstanding. Adjustments to the Fair Value Price may be
made, in the sole discretion of the Committee, to account for a full year effect
of acquisitions and divestitures, and for other extraordinary gains or losses.

(15)     Franchise Agreements. Means any location, territory or other franchise
agreement pursuant to which the Franchisor has granted Company or any Subsidiary
of Company the right to own and/or operate restaurants.

(16)     Franchisor. Means Pizza Hut, Inc. or its Affiliates.

(17)     Fully Diluted Outstanding. Means the total number of Common Units in
Company, including Common Units underlying Options granted under the Plan,
calculated on a fully diluted basis.

(18)     Good Reason. The occurrence, without the Participant's prior written
consent, of any one or more of the following:

(i)        The assignment to the Participant of duties inconsistent with those
set forth in any applicable employment agreement then in effect;

(ii)       In the case of any member of Executive Management, the relocation of
the principal place of employment to a location more than 35 miles from the
current principal place of employment;

(iii)      A significant reduction in the Participant's annual bonus
opportunity; and

(iv)      NPC International's material breach of any material provision of any
employment agreement with Participant;

provided, in any case, that NPC International shall have 30 days from the date
on which it receives Participant's notice of termination for Good Reason to
remedy any occurrence constituting Good Reason; provided further however, that
in no circumstances shall an event constitute Good Reason if it would create an
inappropriate acceleration of payment that could give rise to adverse tax
consequences to a Participant under Section 409A of the Code.

(19)     LLC Agreement. Means the Amended and Restated Limited Liability Company
Agreement of Company, to be entered into at the Closing, as the same may be
amended from time to time in accordance with its terms; provided, however, that
the LLC Agreement may only be amended in accordance with Section 15.12 of the
LLC Agreement.

 

 

A-3

 

--------------------------------------------------------------------------------



(20)     NPC Holdings Equity Investment. The amount of the aggregate equity
investment in Company at the Closing, including, without limitation, the
Hawk-Eye Roll-Over Amount as defined in the Stock Purchase Agreement.

(21)     NPC International. NPC International, Inc., a Kansas corporation, and
its successors.

(22)     Original Purchase Price. Means $1 per Common Unit.

(23)     Participant. Each Eligible Employee who is granted an Option pursuant
to the Plan.

(24)     Plan. This NPC Acquisition Holdings, LLC Management Option Plan, as
amended from time to time.

(25)     Qualified Physician. An impartial physician competent to diagnose and
treat the illness or condition which the Participant is believed to be
suffering, selected by NPC International and reasonably acceptable to the
Participant (or if the Participant is then incapable of acting for himself, the
Participant's personal representative), who shall have personally examined the
Participant and shall have personally reviewed the Participant's relevant
medical records; provided, however, that NPC International shall bear the costs
of such Qualified Physician's services and the Participant agrees to submit to
an examination by such Qualified Physician and to the disclosure of the
Participant's relevant medical records to such Qualified Physician.

(26)     Retirement. Means the voluntary termination of service by a Participant
at or after age 60.

(27)     Stock Purchase Agreement. The Stock Purchase Agreement, dated as of
March 3, 2006, by and among the Stockholders of NPC International, Company and
NPC International.

(28)     Subsidiary. A Subsidiary of any person shall mean any entity of which:

(i)        if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, collectively or
individually, by such person or by one or more Subsidiaries of such person; and

(ii)       if a partnership, association, limited liability company or other
entity, (A) the general partner or similar managing entity, and (B) a majority
of the partnership, membership or other similar ownership interest thereof is at
the time of determination beneficially owned or controlled, directly or
indirectly, collectively or individually, by such person or by one or more
Subsidiaries of such person. For purposes of the Plan, Company and its
Subsidiaries shall be deemed to own a majority ownership interest in any
partnership, association, limited liability company or other entity if Company
or its Subsidiaries shall

 

 

A-4

 

--------------------------------------------------------------------------------



control the general partner or managing member or managing director of any such
entity.

SECTION 3. Administration. The Plan shall be administered by the Committee. The
Committee shall have full authority, subject to the terms of the Plan, to select
the Eligible Employees to be granted Options under the Plan, to grant Options on
behalf of Company (including any re-issuances of Options as contemplated by
Section V), and to set the date of grant and the other terms and conditions of
such Options. The Committee may correct any defect, supply any omission and
reconcile any inconsistency in this Plan and in any Option granted hereunder in
the manner and to the extent it shall deem desirable. The Committee also shall
have the authority to establish such rules and regulations, not inconsistent
with the provisions of the Plan, for the proper administration of the Plan, and
to amend, modify or rescind any such rules and regulations, and to make such
determinations and interpretations under, or in connection with, the Plan, as it
deems necessary or advisable. All such rules, regulations, determinations and
interpretations shall be final, binding and conclusive upon all persons having
an interest in the Plan. Notwithstanding anything to the contrary in this Plan,
the discretion and authority of the Committee shall be subject to such degree of
oversight of the Board as it deems appropriate. Furthermore, notwithstanding
anything to the contrary in this Plan, the determination by the Committee on any
matter relating to the selection of Eligible Employees or Participants, the
grant of Options or the terms and conditions of Options shall be made by the
approval of the Committee.

Subject to compliance with the express provisions hereof, the Board and the
Committee may act in their absolute discretion in matters within their authority
related to this Plan. In making any determination or in taking or not taking any
action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including employees of and
professional advisors to Company. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of
Company.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
under it.

SECTION 4. Eligibility. Eligible Employees shall be eligible to receive Options
under the Plan. Eligible Employees who have been granted an Option under the
Plan shall be referred to as “Participants.” More than one Option may be granted
to a Participant under the Plan.

SECTION 5. Number of Common Units Authorized. Options may be granted under the
Plan with respect to a maximum number of 8% of the Common Units as of the
Effective Date (the “Plan Limit”); provided that such Plan Limit shall be
subject to adjustment as hereinafter provided in Section 12. Series A Options
will represent approximately 3% of the Common Units, consisting of matching
Options as to 1% of the Common Units which shall vest immediately upon issuance
(the “Non-Time Vesting Series A Options”) and Options as to 2% of the Common
Units which are subject to the time vesting provisions of Section 8(D)(i)(a)
(“Time Vesting Series A Options”). A Non-Time Vesting Series A Option shall be
awarded in respect of every two Common Units purchased by a Participant.
Series B Options will represent the remaining 5% of the Common Units comprising
the Plan Limit. (The Non-Time Vesting Series A Options and the Time Vesting
Series A Options are sometimes collectively referred to

 

 

A-5

 

--------------------------------------------------------------------------------



herein as the “Series A Options”). If any Option granted under the Plan expires,
is cancelled, forfeited or otherwise terminates for any reason whatsoever
without having been exercised in full, the Common Units subject to the
unexercised portion of such Option shall continue to be available for the
granting of Options under the Plan as fully as if such Common Units had never
been subject to an Option.

SECTION 6. Granting of Options. From time to time until the expiration or
earlier suspension or discontinuance of the Plan pursuant to Section 13, the
Committee may, on behalf of Company, grant to Eligible Employees under the Plan
such Options as it determines are warranted, subject to the limitations of the
Plan. The granting of an Option under the Plan shall not be deemed either to
entitle the Participant to, or to disqualify the Participant from, any
participation in any other grant of Options under the Plan.

SECTION 7. Other Agreements. Options granted under the Plan shall be evidenced
by written documents (“Option Agreements”). No Option grant shall be enforceable
against Company until the Participant shall have executed, and agreed to be
bound by, such Option Agreements. Upon exercise of any Option, the Participant
will be required to execute, and agree to be bound by the LLC Agreement. The
Option Agreement and the LLC Agreement shall contain a covenant that provides
that by accepting an Option and acquiring the underlying Common Units, the
Participant agrees to comply with all of the obligations required of a holder of
any direct or indirect beneficial or legal ownership interest in Company under
the terms of the Franchise Agreements.

SECTION 8. Terms and Conditions of Options. Options granted under the Plan shall
include expressly or by reference the following terms and conditions, as well as
such other terms and conditions as the Committee shall deem desirable:

(a)       Number of Common Units. The Option Agreement shall contain a statement
of the number of Common Units to which the Option pertains, with a number of the
Options designated as Non-Time Vesting Series A Options, Time Vesting Series A
Options and Series B Options.

(b)       Exercise Price. The exercise price per Option (the “Exercise Price”)
for grants made at or about the time of Closing shall be (i) in the case of
Series A Options, the price determined by dividing the NPC Holdings Equity
Investment by the number of outstanding common units (without regard to options)
as of immediately following the Closing (as defined in the Stock Purchase
Agreement), and (ii) in the case of Series B Options, two times the Exercise
Price of the Series A Options. Thereafter, the Exercise Price shall be
established in the Committee's sole discretion. Notwithstanding any of the
foregoing, in no event shall the Exercise Price be less than the “fair market
value” of the underlying Common Units, as determined in accordance with
Section 409A of the Code and any other applicable law, regulation or accounting
rule.

(c)       Subject to earlier termination as provided below, the term of each
Option shall be ten (10) years from the date of grant (the “Grant Date”). The
Grant Date of each Option shall be as soon as practicable following the Closing
for the initial grants, and otherwise as determined by the Committee.

 

 

A-6

 

--------------------------------------------------------------------------------



 

(d)

Vesting of Options.

(1)       General Rule. Except for the Non-Time Vesting Series A Options or as
otherwise expressly provided herein, the vesting of Options requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
thereunder. Employment or service for only a portion of a vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as set forth in the Plan.
Subject to the terms and conditions of the Plan, Options other than Non-Time
Vesting Series A Options shall vest in accordance with the following schedule:

(A)      Time Vesting Series A Options shall vest over a five year period, as to
20% of the Common Units annually on each anniversary of the Closing, subject to
the Participant's continued service and shall accelerate on the occurrence of a
Change in Control; and

(B)      Series B Options shall vest only upon the occurrence of a Change in
Control on or prior to the expiration of the Option. Notwithstanding the
foregoing, with respect to any Option that is subject to Section 409A of the
Code and payment or settlement of the Option is to be accelerated in connection
with the Change in Control, no Change in Control will be deemed to have occurred
for purposes of the Plan and any Option Agreement unless such event(s) also
constitutes a “change in the ownership,” “change in the effective control,” or a
“change in the ownership of a substantial portion of the assets” of the Company
or NPC International, as applicable, as defined under Section 409A of the Code.

(2)       Forfeiture upon Termination for Cause. If a Participant's employment
by or service with the Company (and its Subsidiaries) is terminated for Cause,
both the vested and the non-vested portion of his or her Option shall terminate
on the date of such termination of employment or service.

(e)       Post-Termination Exercise Period. If a Participant's employment by or
service with Company (and its Subsidiaries) is terminated for any reason other
than for Cause at any time prior to the date on which his or her Option is fully
vested, the non-vested portion of such Option shall terminate on the date of
such termination of employment or service. The vested portion of the Option, to
the extent not exercised within the 90-day period following the date of such
termination shall terminate at the close of business on the last day of such
90-day period.

(f)        Method of Exercising Option; Payment Amount. An Option, to the extent
vested and exercisable, may be exercised, in whole or in part, from time to time
until the expiration or termination of the Option, by giving written notice of
exercise (the “Exercise Notice”) to the Company at its principal office, which
notice shall specify the

 

 

A-7

 

--------------------------------------------------------------------------------



number of Options subject to the Exercise Notice, and tendering payment of the
Exercise Price. The Committee shall determine the various methods by which the
Exercise Price may be paid and the form of payment, which at the Participant’s
election shall be either cash or Common Units, and the methods by which Common
Units shall be delivered or deemed to be delivered to Participants.

(g)       Non-Transferability. No Option shall be assignable or transferable by
the Participant, and during the lifetime of the Participant, the Option shall be
exercisable only by him or her or by his or her guardian or legal
representative.

(h)       Resale Restrictions. Common Units acquired upon exercise of Options
have not been, and will not be, registered under the Securities Act, or under
any state securities laws. Such Common Units may not be resold in the United
States unless so registered or pursuant to an applicable exemption from
registration. In addition, such Common Units may not be sold or otherwise
transferred except in accordance with any transfer and ownership restrictions
contained in the LLC Agreement, the Franchise Agreements and any other policies
between the Company or any of its Affiliates and the Franchisor, and such Common
Units shall bear any restrictive legends required by the LW Agreement and such
Franchise Agreements.

(i)        Rights as a Holder. A Participant shall have no rights as a holder
with respect to any Common Units covered by his or her Option until the
Participant becomes a holder of such common units. Except as provided in
Section 12, no adjustment shall be made for dividends or other rights as a
holder with respect to such Common Units.

SECTION 9. Mandatory Calls. Upon the occurrence of a Call Event (as defined in
the LLC Agreement), the Company shall require the Participant to sell all, but
not less than all, and Company shall purchase all, but not less than all, of the
Participant's then-vested Options in an amount equal to the product of (A) the
difference between (i) the lower of (x) the Original Purchase Price and (y) the
Fair Value Price as of the date of termination, and (ii) the Exercise Price,
times (B) the number of Common Units covered by such Options; provided, however,
that upon the occurrence of a Call Event due to the Participant's death,
Disability, Retirement, termination of the employment of a Participant without
Cause or resignation with Good Reason, the price paid for the then-vested
Options shall be an amount equal to the product of (A) the difference between
(i) the greater of the Original Purchase Price and the Fair Value Price as of
the date of death, Disability, Retirement, termination without Cause or
resignation with Good Reason, and (ii) the Exercise Price, times (B) the number
of Common Units covered by such Options.

SECTION 10. Compliance with Legal Requirements and Debt Instruments.

(a)       Legal Requirements. The grant of Options and any payment in respect of
Common Units and the other obligations of the Company under this Plan shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency, including, without
limitation, rules and regulations of the Securities and Exchange Commission or
the applicable rules and regulations of any securities exchange or inter-deal
quotation system on which securities of Company are

 

 

A-8

 

--------------------------------------------------------------------------------



listed or traded as may be required. Common Units shall not be issued unless the
exercise of such Option and the issuance and delivery of such Common Units
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, and the rules and regulations
promulgated thereunder, and all applicable state securities laws. The Board, in
its sole discretion, may postpone the issuance or delivery of any securities as
the Board may consider appropriate and may require a Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of any such securities in compliance
with applicable laws, rules and regulations.

(b)       Credit Agreement Limitations. The Company may delay any cash payment
with respect to all or a portion of any Option or Common Unit that could cause
or be reasonably likely to cause, a default or an event of default of Company
under any guarantee or other agreement under which the Company, or any of its
Affiliates has borrowed money or guaranteed any such loan, or if such cash
payment would constitute or is reasonably likely to constitute a breach, or
result in a default or an event of default of the Company under such agreement,
until such time as the payment can be made without such breach or default. In
such event, the Company shall issue a promissory note to the Participant in an
amount equal to the obligation.

(c)       Franchise Agreement Requirements. The grant of Options and any payment
in respect of Common Units and the other obligations of the Company under this
Plan shall be subject to the obligations of the Company under the Franchise
Agreements. Common Units shall not be issued unless the exercise of such Option
and the issuance and delivery of such Common Units pursuant thereto shall comply
with all relevant provisions of the Franchise Agreements and any other policies
of the Franchisor with respect to transfer or ownership of Common Units. The
Board, in its sole discretion, may postpone the settlement of any Option as the
Board may consider appropriate and may require a Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of any such securities in compliance
with the Franchise Agreements.

(d)       No Disadvantage to Management Unitholders. This Section 10 of the Plan
shall be administered by the Committee in a manner that does not disadvantage
the management unitholders disproportionately to the other unitholders.

SECTION 11. Tax Withholding. The obligation of Company to deliver any Common
Units shall be subject to all applicable federal, state, local and foreign tax
withholding requirements. If the exercise of any Option is subject to the
withholding requirements of applicable federal, state, local or foreign tax
laws, the Committee, in its discretion (and subject to such withholding rules as
shall be adopted by the Committee), may permit the Participant (or the
Participant's persona] representative or Beneficiary, as the case may be) to pay
or provide for payment in cash, or by delivery of Common Units owned by the
Participant, the amount of any taxes that Company determines it may be required
to withhold with respect to such exercise.

SECTION 12. Capital Adjustments.

 

 

A-9

 

--------------------------------------------------------------------------------



(a)       Dilution and other Adjustments. In the event the outstanding Common
Units shall be changed due to a reclassification, recapitalization, merger,
dividend, equity split or any other transaction, the Plan Limit and the number
of Common Units and the Exercise Price under outstanding Options shall be
proportionately adjusted to reflect such event, and the Board shall make such
adjustments as it deems appropriate and equitable in the number and kind of
securities subject to the Option, and as to any other matters which relate to
Options and that are affected by the events referred to above. Such adjustments
shall be final, conclusive and binding for all purposes.

(b)       Effect of Reorganization. In the event that (i) the Company is merged
or consolidated with another entity, (ii) all or substantially all the assets of
the Company are acquired by another corporation, person or entity, or (iii) the
Company is reorganized, dissolved or liquidated (each such event in (i), (ii) or
(iii) being hereinafter referred to as a “Reorganization Event”), then the
Committee may in its sole discretion, subject to any other provisions of the
Plan applicable to such Reorganization Event, make upon consummation of such
Reorganization Event any or all of the adjustments described in Section 12(a) as
are necessary or advisable in the sole discretion of the Committee to provide
the Participant with an economic benefit that is not materially different from
that to which he would have been entitled had such event not occurred (as
determined by the Committee in its sole discretion).

(c)       Certain Other Adjustments. On a Change in Control, a Reorganization
Event or any other similar transaction that the Committee in its sole discretion
determines is subject to this Section I2(c), the Committee may in its sole
discretion convert outstanding Options into (i) shares of common stock or other
equity securities or equity-related interests (including options or phantom
units) of the Company or another entity that is a party to (or an Affiliate of
such party) such transaction or (ii) cash or cash equivalents, provided that any
such conversion provides the Participant with an economic benefit that is not
materially different from that to which he would have been entitled had such
conversion not occurred (as determined by the Committee in its sole discretion).

(d)       Certain Adjustments to Performance Goals. The Committee may in its
sole discretion, adjust any performance goals to reflect any material and
non-recurring non-operational items that are beyond the control of NPC
International's management.

SECTION 13. Amendment or Discontinuance of the Plan. The Board may, at any time,
terminate, discontinue, amend, modify or suspend the Plan in whole or in part.
No Options may be granted during any suspension of this Plan or after
termination of this Plan, but the Committee shall retain jurisdiction as to
Options then outstanding in accordance with the terms of this Plan.
Notwithstanding the foregoing, no such termination, suspension, modification,
discontinuance or amendment shall materially impair the rights of any holder of
an outstanding Option without the consent of such holder; provided, however,
that the Board or Committee shall have broad authority to amend the Plan or any
Option granted under the Plan without the consent of the holder thereof to the
extent necessary or desirable to comply with, or take into account changes in,
applicable tax laws, securities laws, accounting rules, employment laws and
other applicable laws, rules and regulations.

 

 

A-10

 

--------------------------------------------------------------------------------



SECTION 14. Rights. Neither the adoption of the Plan nor any action of the Board
or the Committee shall be deemed to give any individual any right to be granted
an Option, or any other right hereunder. Nothing contained in this Plan (or in
any other documents under this Plan or in any Option) shall confer upon any
Participant any right to continue in the employ or other service of the Company
or any Subsidiary of the Company, constitute any contract or agreement of
employment or other service or affect a Participant's status as an employee at
will, nor shall interfere in any way with the right of the Company or any
Subsidiary to change a person's compensation or other benefits, or to retire a
Participant at any time pursuant to its retirement rules or otherwise to
terminate his or her employment or service at any time for any reason
whatsoever. Nothing in this Section 14, however, is intended to adversely affect
any express independent right of such person under a separate employment or
service contract, other than an Option Agreement.

SECTION 15. Indemnification of Board and Committee. Without limiting any other
rights of indemnification which they may have from the Company and any of its
Affiliates, the members of the Board and the members of the Committee shall be
indemnified by the Company against all costs and expenses reasonably incurred by
them in connection with any claim, action, suit, or proceeding to which they or
any of them may be a party by reason of any action taken or failure to act
under, or in connection with, the Plan, or any Option granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding, except a
judgment based upon a finding of willful misconduct or recklessness on their
part. Upon the making or institution of any such claim, action, suit, or
proceeding, the Board or Committee member shall notify the Company in writing,
giving the Company an opportunity, at its own expense, to handle and defend the
same before such Board or Committee member undertakes to handle it on his or her
own behalf.

SECTION 16. Termination of Plan. Unless earlier terminated pursuant to
Section 13, the Plan and all authority granted hereunder shall terminate
absolutely at 12:00 midnight on ___________________________, 2016, and no
Options hereunder shall be granted thereafter, but previously granted Options
shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of the Plan.

SECTION 17. Governing Law; Severability. The laws of the state of Delaware shall
govern the operation of, and the rights of Participants under, the Plan, the
Option Agreements and any Options granted thereunder. If a court of competent
jurisdiction holds any provision invalid and unenforceable, the remaining
provisions of this Plan shall continue in effect.

SECTION 18. Section 409A of the Code. Notwithstanding any contrary provision in
the Plan or an Option Agreement, if any provision of the Plan or an Option
Agreement contravenes any regulations or guidance promulgated under Section 409A
of the Code or could cause an Option to be subject to the interest and penalties
under Section 409A of the Code, such provision of the Plan or any Option
Agreement may be modified by Company without consent of the Participant to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. Moreover, any discretionary authority that the Board or Committee may have
pursuant to the Plan shall not be applicable to an Option that is subject to
Section 409A of the Code, to the extent such

 

 

A-11

 

--------------------------------------------------------------------------------



discretionary authority will contravene Section 409A of the Code or the
regulations or guidance promulgated thereunder.

SECTION 19. No Corporate Action Restriction. The existence of this Plan, the
Option Agreements and the Options granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the members of the
Company to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Company or any Affiliate, (b) any merger, amalgamation, consolidation or change
in the ownership of the Company or any Affiliate, (c) any issue of bonds,
debentures, capital, preferred or prior preference securities ahead of or
affecting the equity securities (or the rights thereof) of the Company or any
Affiliate, (d) any dissolution or liquidation of the Company or any Affiliate,
(e) any sale or transfer of all or any part of the assets or business or
securities of Company or any Affiliate, or (f) any other corporate act or
proceeding by the Company or any Affiliate. No Participant, Beneficiary or any
other person shall have any claim under any Option or Option Agreement against
any member of the Board or the Committee, or the Company or any employees,
officers or agents of the Company or any Affiliate, as a result of any such
action.

SECTION 20. Other Company Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Option granted pursuant to this Plan
shall not be deemed a part of a Participant's compensation for purposes of the
determination of benefits under any other employee welfare or retirement benefit
plans or other arrangements, if any, provided by the Company or any Affiliate,
except as may be required under such plans or by law. Options under this Plan
may be made in addition to, in combination with, as alternatives to or in
payment of grants, awards or commitments under any other plans or arrangements
of Company or its Affiliates.

SECTION 21. Plan Not Funded; Transferability. No Participant, Beneficiary or
other person shall have any right, title or interest in any fund or in any
specific asset of the Company by reason of any Option. Neither the provisions of
this Plan (or of any related documents), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan shall create,
or be construed to create, a trust or escrow of any kind or a fiduciary
relationship between the Company and any Participant, Beneficiary or other
person. To the extent that a Participant, Beneficiary or other person acquires a
right to receive payment pursuant to any Option hereunder, such right shall be
no greater than the right of any unsecured general creditor of the Company. At
the time of payment to Participants, all Common Units so paid shall be validly
issued.

SECTION 22. Headings. Headings are given to the sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

 

A-12

 

--------------------------------------------------------------------------------



EXHIBIT B

Description of Perquisites for Term

 

1.

Use of Company airplane for up to fifty (50) hours per year, which is
acknowledged to constitute compensation reportable in Form W-2.

2.

A matching gift on a dollar-for-dollar basis of up to $10,000 annually made to
organizations qualifying under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended.

3.

A complete bi-annual medical examination at the Cooper Clinic in Dallas, Texas
and associated travel expenses.

4.

The other benefits made available to Employee by Company as of the Effective
Date that have been disclosed to the Purchaser (as defined in the Stock Purchase
Agreement), which are the same as those provided to rank and file employees.

5.

Tax, financial planning and legal services in an aggregate amount not to exceed
$7,500 for each year during the Term.

 

 

B-1

 

--------------------------------------------------------------------------------



EXHIBIT C

Excepted Investments and Activities

 

A.

Investments, Monitoring Thereof, and Related Activities:

 

1.

Oread Holdings, LLC (manager of NPC Capital Partners)

(a)       NPC Capital Partners, LLC and NPC Capital Partners II, LLC, provided
further that in no event shall NPC Capital Partners LLC or NPC Capital Partners
II, LLC invest in any business or entity that is engaged in any activity
prohibited in Section 9.1 of the Employment Agreement to which this Exhibit C
forms a part.

(i)        Tuck away Shawnee (a multi-family housing complex in Shawnee, Kansas)

(ii)       Hutton Farms (a multi-family housing complex in Lawrence, Kansas)

(iii)      Hutton Farms West (a new housing development in Lawrence, Kansas)

(iv)      Wasatch Valley Pizza, LLC (Pizza Hut franchise in Salt Lake City), to
the extent of the investment as of the date hereof ONLY, with any further
investment therein being prohibited

(v)       Nexus Medical (a medical device company in Lenexa, Kansas), Nexus
Medical Contract Manufacturing, LLC, and Site Securement, LLC

 

(b)

Oread Capital Partners LLC (75% owner of Hawk Eye Pizza LLC)

B.

Board Memberships:

Pizza Hut of Fort Wayne, Inc.

Barstow School

Various Boards of organizations associated with the University of Kansas

Future memberships on Boards, or committee of Boards, of for-profit and
not-for-profit entities that are not competitors of Company and do not require a
material amount of Employee's working time, in each case after consulting with
Company and seeking its consent to serve in that capacity, which consent shall
not be unreasonably withheld.

 

 

C-1

 

 